EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William R. Hales (Reg. No. 67,970) on February 12, 2021.
The application has been amended as follows: 

In the claims:

1. (Currently Amended) A non-premixed two-component solventless laminating adhesive composition for use in laminates, comprising:
an isocyanate component comprising a functionality of from 1.5 to 10, the isocyanate component having film forming properties allowing for a uniform film thickness of 0.5 to 2.5 m when applied to a 
a polyol component at least one tertiary amine at least one amine-initiated polyol comprises a functionality of from 2 to 12, a hydroxyl number of from 5 to 1,830, and a viscosity at 25oC .s, the polyol component having m when applied to a ; 
wherein the film thicknesses of the components control the mix ratio of components when the films are brought together for mixing and reacting, such that the mix ratio of the isocyanate component to the polyol component ranges by weight.

2. (Canceled).

3. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 1, wherein the adhesive composition comprises .s [[(]]at 40°C[[)]] within 10 minutes of mixing the isocyanate component and polyol component.

4. (Currently Amended) A non-premixed two-component solventless laminating adhesive composition for use in laminates, comprising:
an isocyanate component comprising a functionality of from 1.5 to 10, the isocyanate component having film forming properties allowing for a uniform film thickness of 0.5 to 2.5 m when applied to a 
at least one tertiary amine m when applied to a 
wherein the film thicknesses of the components control the mix ratio of components when the films are brought together for mixing and reacting, such that the mix ratio of the isocyanate component to the polyol component ranges by weight.

5. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the at least one amine-initiated polyol has the structure I:

    PNG
    media_image1.png
    109
    364
    media_image1.png
    Greyscale

wherein R1, R2, and R3 are independently a linear or branched saturated hydrocarbon group.

6. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the at least one amine-initiated polyol comprises a functionality of 4.

non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the at least one amine-initiated polyol comprises a hydroxyl number of 37.

8. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the at least one amine-initiated polyol comprises a viscosity at 25°C of about 1,200 mPa.s.

9. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the at least one amine-initiated polyol comprises 

10. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the mix ratio is 100:100, 100:90 or 100:80 by weight 

11. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the isocyanate component comprises less than about 50% monomer content.

12. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the isocyanate component comprises a viscosity at 25oC .s.

13. (Currently Amended) The non-premixed two-component solventless laminating adhesive composition of claim 4, wherein the at least one isocyanate 2,4-toluene diisocyanate 

14. (Currently Amended) A laminate structure comprising a first substrate, a second substrate, and an adhesive film positioned between said first and second substrates; wherein the adhesive film comprises a mixed and reacted product of the non-premixed two-component solventless laminating adhesive composition according to claim 1.






* * * * *

EXAMINER’S COMMENT
Pending Claims
Claims 1 and 3-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 29, 2021 has been entered.
 
Terminal Disclaimer
The terminal disclaimer filed on July 17, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patents granted on U.S. Serial Nos. {16/300,558, 16/300,560, 16/300,561 & 16/481,412} has been reviewed and accepted.  The terminal disclaimer has been recorded.  
Response to Amendment
The rejection of claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph (indefinite), has been overcome by amendment.
The rejection of claims 1, 3, 4, 6, 8, and 10-14 under 35 U.S.C. 103 as being unpatentable over Kotschwar (US Pat. No. 5,614,575) has been overcome by amendment.
The rejection of claims 4, 5, and 7-13 under 35 U.S.C. 103 as being unpatentable over Lewno (US 2002/0111410 A1) has been overcome by amendment.
The rejection of claims 1, 3, 6, and 14 under 35 U.S.C. 103 as being unpatentable over Lewno (US 2002/0111410 A1) in view of Kotschwar (US Pat. No. 5,614,575) has been overcome by amendment.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisors can be reached at the following: Vasu Jagannathan at (571)272-1119 or James Seidleck at (571)272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
February 12, 2021